— Determination of respondent Director of Finance of the City of New York, dated October 30, 1974, taxing petitioner’s receipts for transportation services ("lighterage”) and for loading and unloading ships ("stevedoring”) unanimously modified, on the law, to the extent of annulling the tax imposed on the stevedoring operations and otherwise confirmed, without costs or disbursements. It appears, and respondent now concedes, that petitioner’s stevedoring activities involved imports and exports and that taxation of receipts' from those operations is beyond the power of the city. (Joseph v Carter & Weekes, 330 US 422.) However, we find no such immunity from the city’s utility tax (Administrative Code of City of New York, § QQ46-2.0) for petitioner’s receipts from rail and water transportation services rendered entirely within the city. (Cf. Canton R. R. Co. v Rogan, 340 US 511; Greyhound Lines v Mealey, 334 US 653 and, on remand, Central Greyhound Lines v Mealey, 298 NY 876; Standard Steel Co. v Washington Revenue Dept., 419 US 560.) Concur — Stevens, P. J., Markewich, Kupferman, Murphy and Lupiano, JJ.